DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo et al. (Pub. No. US 20180302761) in view of Berstis et al. (Pub. No. US 20050233736).
Regarding claims 1, 12, and 19, Rizzolo teaches automatically transcribing (speech to text), using a processor device, voices uttered by one or more participants other than a user in each of a plurality of communication sessions from content model with interest model]; generating and delivering (recommending) to the user a summary based on the text for each of the communication sessions with matches detected by the comparing, the summary including the derived conversation features of each of the communication sessions [Para. 88-89 and fig. 4 and related description]; and automatically connecting the user to at least one of the communication sessions for which the summary has been generated and delivered to the user [fig. 5 and related description. Para. 20 “a multi-party communication session can be public allowing any user 125 to join the multi-party communication session”; Para. 93 “User 125 may join the public multi-party communication by clicking the "Join" button. In some instances, a recommendation may include a description of the multi-party communication session and a list of participants”. It is clear that when the user clicks on JOIN, the system automatically connect the use to the communication session].

Berstis teaches generating a prediction (determining) of when to send (call and deliver) a summary (recording of missed portion) to the user based on predetermined criteria, the predetermined criteria including at least a speed (any on-going communication has certain progress speed) at which each communication session is progressing and voice communication session history (calling back disconnected user is based on user previous call) for the one or more participants and the user [Para. 24 and 25: since the claim limitation does not state how the “speed” is determined, Berstis teaching reads on the it].
 It would have been obvious to one of ordinary still in the art, before the effective filing, to include in chat group recommendation system of Rizzolo the ability to provide a summary based communication history between user and other participants in plurality of communication session, features as taught by Berstis in order to reduce meeting interruption, since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
Regarding claims 2 and 13, Rizzolo teaches wherein the user is automatically connected to the at least one of the plurality of voice communication sessions such that the user participates in only a subset of an overall conversation in each of the at least one of the one or more voice communication sessions [fig. 4-5 and related description].
Regarding claim 3, Rizzolo teaches wherein the summary informs the user of the respective participants and other information relating to respective contents of the plurality of voice communication sessions [fig. 4, 5 unit 506, and related description; Para. 23 “the multi-party communication session data may include a description, a name, a list of participants, a session type (e.g., chat session, voice conference, video conference”].
Regarding claims 4 and 14, Rizzolo teaches wherein said comparing step further compares an agenda (schedule) of each of the plurality of voice communication sessions to the conversation features to determine the match [Para. 23 “For example, the multi-party communication session data may include a description, a name, a list of participants, a session type (e.g., chat session, voice conference, video conference), a privacy type (e.g., public, private), a status (e.g., in progress, scheduled for a future time) and/or associated content data.”].

Regarding claim 6, Rizzolo teaches wherein the conversation features are derived from the text using text analytics [Para. 30 “In other instances, the upload server 108 performs one or more of: formatting an asset; compressing an asset; metadata tagging an asset; content analysis, etc”; Para. 32 “the content may be text from a voice or video chat between users 125. A speech-to-text system may generate the text by parsing the voice or video chat”].
Regarding claims 10, Rizzolo teaches comprising automatically monitoring the text for occurrences of the topic of interest therein [Para. 66 and 69].
Regarding claim 20, Rizzolo teaches the server is implementing using a cloud/internet configuration [fig. 1 and related description].

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo et al. (Pub. No. US 20180302761) in view of Berstis et al. (Pub. No. US 20050233736) further in view of Yopp et al. (Patent No. US 9,996,874).
Regarding claim 5, Rizzolo in view of Berstis doesn’t explicitly teach wherein the conversation features comprise patterns, context, and sentiment of each of the plurality of voice communication sessions.

	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in chat group recommendation system of Rizzolo in view of Berstis the ability to determine patterns, context, and sentiment as taught by Yopp since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 7 and 15, Yopp further teaches wherein the voices are transcribed into the test using live natural language processing [Col. 4 lines 50-59].

Claims 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo et al. (Pub. No. US 20180302761) in view of Berstis et al. (Pub. No. US 20050233736) further in view of Quade (Patent No. US 8,521,144).
Regarding claims 8 and 16, Rizzolo in view of Berstis doesn’t explicitly teach wherein the plurality of voice communication sessions comprise two or more voice communication sessions, and the method further comprises switching the 
However, Quade teaches a system capable of allowing user to switch between chats rooms [Col. 5 lines 56-64]. 
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in chat group recommendation system of Rizzolo in view of Berstis the ability to switch between chatrooms as taught by Quade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 9 and 17, Rizzolo teaches wherein the two or more of the voice communication sessions at least partially overlap in time [Para. 2 “They may participate in a multi-party communication session, either synchronously, in groups, to communicate in real-time (for example, to "video chat") or to share activities (for example, to view video content), or otherwise interact with one another asynchronously in "chat" forums”].

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo et al. (Pub. No. US 20180302761) in view of Berstis et al. (Pub. No. US 20050233736) further in view of Wu (Pub. No. US 20140321631).
Regarding claim 11 and 18, Rizzolo in view of Berstis doesn’t explicitly teach the summary of each of the plurality of communication sessions is provided to the user using a communication medium selected from the group consisting of an email message and a text message. 
However, Wu teaches explicitly teach sending meeting invitation via SMS or email [Para. 46].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in chat group recommendation system of Rizzolo in view of Berstis the ability to send meeting invitation summary via email or text as taught by WU since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.







				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666